DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 6, 12, 13, 19, and 20 are objected to because of the following informalities: “and” is missing at the end of lines 8, 15, 19, 25, 8, and 15 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a non-transitory machine-readable medium”.  Paragraph 00123 provides examples of a machine-readable medium including centralized database and distributed database.  However, a non-transitory database is not a process, machine, manufacture, or composition of matter.  Therefore, claims 15-21 include at least one non-statutory embodiment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NVM Express (Revision 1.2) in view of PCI-SIG ("PCI Express® Base Specification").
In regards to claims 1, 8, and 15, NVM Express teaches a memory device comprising:
a non-volatile memory array (“NVM Express (NVMe) is a register level interface that allows host software to communicate with a non-volatile memory subsystem.”, page 8, paragraph 1);
a memory controller (“NVM Express is a scalable host controller interface designed to address the needs of Enterprise and Client systems that utilize PCI Express based solid state drives.”, page 8, paragraph 8) configured to perform the operations comprising:
receiving, over a host interface from a host, an access request (“Commands are placed by host software into a Submission Queue.”, page 9, paragraph 4) for a protected memory region of the non-volatile memory array (“The Replay Protected Memory Block (RPMB) provides a means for the system to store data to a specific memory area in an authenticated and replay protected manner.”, page 194, paragraph 8), the protected memory region authenticated using a secret key (“The Replay Protected Memory Block (RPMB) provides a means for the system to store data to a specific memory area in an authenticated and replay protected manner. This is provided by first programming authentication key information to the controller that is used as a shared secret. … The authentication key is utilized to sign the read and write accesses made to the replay protected memory area with a Message Authentication Code (MAC).”, page 194, paragraph 8 - page 195, paragraph 1); and
placing the result of the protected region access in the result register (“The success of programming the data should be checked by the host by reading the result register of the RPMB.”, page 200, paragraph 4).
NVM Express fails to teach the request from a source having an identifier and
setting a portion of a result register to the identifier of the source.
PCI-SIG teaches the request including an identifier of a source of the request (“All Message Requests include the following fields in addition to the common header fields (see Figure 2-24): ○ Requester ID[15:0] and Tag[7:0], forming the Transaction ID.”, page 94, lines 16-18); and
setting a portion of a result register to the identifier of the source (“ Completions route by ID, and use a 3 DW header. ○ Note that the routing ID fields correspond directly to the Requester ID supplied with 10 the corresponding Request.”, page 115, lines 9-11)
in order to route the response (page 115, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine NVM Express with PCI-SIG to include the request including an identifier of a source of the request; and
setting a portion of a result register to the identifier of the source
in order to route the response (id.).
In regards to claims 2, 9, and 16, NVM Express further teaches that the protected memory region is a Replay Protected Memory Block (RPMB(“The Replay Protected Memory Block (RPMB) provides a means for the system to store data to a specific 
In regards to claims 3, 10, and 17, NVM Express further teaches that the result register comprises a write counter status (Write Counter, Security Receive 1, figure 227, page 201) and an operation status (Result, Security Receive 1, figure 227, page 201).
In regards to claims 4, 11, and 18, NVM Express further teaches that the write counter status is placed in a first region of the result register (Write Counter, Security Receive 1, figure 227, page 201) and the operation status is placed in a second region of the result register (Result, Security Receive 1, figure 227, page 201).  PCI-SIG further teaches that the identifier of the source is placed in a third region of the result register (See Fig. 2-34, page 116).
In regards to claims 5, 12, and 19, NVM Express further teaches that the memory controller is further configured to perform the operations of: 
receiving, over the host interface from the host, a second access request for the replay protected memory block (RPMB) region (“The Authenticated Data Write is initiated by a Security Send command. The RPMB Data Frame delivered from the host to the controller includes the Request Message Type = 0003h, Block Count, Address, Write Counter, Data and MAC.”, page 199, paragraph 2);
placing the result of the protected region access in the result register (“The success of programming the data should be checked by the host by reading the result register of the RPMB.”, page 200, paragraph 4).
PCI-SIG further teaches that the request is from a second source on the host (“ The Requester ID is a 16-bit value that is unique for every PCI Express Function within 
setting the portion of the result register to the second identifier (“ Completions route by ID, and use a 3 DW header. ○ Note that the routing ID fields correspond directly to the Requester ID supplied with 10 the corresponding Request.”, page 115, lines 9-11).
In regards to claims 7, 14, and 21, NVM Express further teaches that the portion of the result register is a response message type register of the result register (Request/Response, Security Receive 1, figure 227, page 201).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NVM Express (Revision 1.2) in view of PCI-SIG ("PCI Express® Base Specification") and OpenPOWER Foundation (“OpenPOWER I/O Design Architecture”).
In regards to claim 6, NVM Express further teaches that the memory controller is further configured to perform the operations of receiving an access request from the source subsequent to the setting of the portion of the result register to the second identifier (“Security Send and Security Receive commands are used to encapsulate and deliver data packets of any security protocol between the host and controller without interpreting, dis-assembling or re-assembling the data packets for delivery. Security Send and Security Receive commands used for RPMB access are populated with the RPMB Data Frame(s) defined in Figure 224.”, page 197, paragraph 2);
providing the contents of the result register with the second identifier to the source (“The success of programming the data should be checked by the host by reading the result register of the RPMB.”, page 200, paragraph 4).
NVM Express in view of PCI-SIG fails to teach the source performing error handling in response to detecting that the result register contains the second identifier.  OpenPOWER Foundation teaches the source performing error handling (“When accessing the RTT, if the RTE is all ones, an invalid RID has been received. The hardware must set the appropriate error bit in the PHB, store the RID information, and interrupt the firmware for processing of the error.”, page 11, section i) in response to detecting that the result register contains the second identifier (“For invalid RIDs (that is, ones that are not configured in the PCIe hierarchy), set the RTE to all ones.”, page 11, section e).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine NVM Express with PCI-SIG and OpenPOWER Foundation to include the source performing error handling in response to detecting that the result register contains the second identifier in order to reduce error propagation.
In regards to claims 13 and 20, NVM Express further teaches receiving a result request from the source subsequent to the setting of the portion of the result register to the second identifier (“The success of programming the data should be checked by the host by reading the result register of the RPMB.”, page 200, paragraph 4); and
providing the contents of the result register with the second identifier to the source (“The success of programming the data should be checked by the host by reading the result register of the RPMB.”, page 200, paragraph 4).
NVM Express in view of PCI-SIG fails to teach the source performing error handling in response to detecting that the result register contains the second identifier.  OpenPOWER Foundation teaches the source performing error handling (“When accessing the RTT, if the RTE is all ones, an invalid RID has been received. The hardware must set the appropriate error bit in the PHB, store the RID information, and interrupt the firmware for processing of the error.”, page 11, section i) in response to detecting that the result register contains the second identifier (“For invalid RIDs (that is, ones that are not configured in the PCIe hierarchy), set the RTE to all ones.”, page 11, section e).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine NVM Express with PCI-SIG and OpenPOWER Foundation to include the source performing error handling in response to detecting that the result register contains the second identifier in order to reduce error propagation.

Response to Arguments
Applicant’s arguments, see page 7, filed 16 July 2021, with respect to the claim objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. However, the remaining claim objection to claims 5, 6, 12, 13, 19, and 20 has not been overcome and is maintained.
Applicant's arguments, see pages 7-8, filed 16 July 2021, with respect to the 101 rejection have been fully considered, but they are not persuasive. Applicant points to paragraph 00124 which provides clarification as to what embodiments are included by the phrase “machine readable medium”.  However, nothing in paragraph 00124 In re Lowry, 32 F.3d 1579 (Fed Cir., 1994).  “Nor does he seek to patent the content of information resident in a database.” Id. at 1583.  However, that is exactly what is being done in this application.  The Examiner agrees that non-transitory machine-readable mediums are generally statutory.  However, in those situations, the phrase “machine-readable medium” is being given its ordinary and customary meaning to those of ordinary skill in the art.  The ordinary and customary meaning to those of ordinary skill in the art of the phrase “non-transitory machine-readable medium” does not include a database per se.  Given the broadest reasonable interpretation of the phrase “non-transitory machine-readable medium” in this application, it includes embodiments which are non-statutory.
Applicant’s arguments, see pages 8-11, filed 16 July 2021, with respect to the rejections of claims 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The amendments to the claims render the claims being supported by provisional application 62/529,910 and therefore have a priority date of 7 July 2017.  Thus, Kim is no longer prior art under 35 U.S.C. 102.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of NVM Express.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        13 August 2021